M. O. Starbuek brought this action originally in the Cuyahoga Common Pleas agáinst John F. Dethloff for a. commission alleged to be due him on the sale of a piece of real estate. It appears that the contract between the parties provided that Dethloff was to receive $9,000 for said property and that Starbuek was to get his commission from such additional amount as he could obtain from the sale.
Starbuek found a prospective purchaser and offered the property to this purchaser for $9,000 and thereupon introduced the purchaser *554to Dethloff who sold said property to this purchaser for $8500. The judgment of the Common Pleas in favor of Starbuck for a reasonable commission was affirmed by the Court of Appeals, on the theory that Dethloff by selling the property nullified the contract, and that it was an implied contract for compensation when Dethloff sold said prpoerty to the purchaser whom Starbuck had procured.
Attorneys — A. P. Gustafson for Dethloff; A. E. Emerman for Starbuck; both of Cleveland.
Dethloff in the Supreme Court contends:
1. That the sale of the property for $8500 did not nullify the contract concerning commission.
2. That under the circumstances there is no implied contract for compensation.
3. That the verdict and judgment are contrary to law.